Case 8:19-cv-01382-MSS-SPF Document 43 Filed 11/23/20 Page 1 of 7 PageID 488




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

GOVERNMENT EMPLOYEES
INSURANCE CO., GEICO INDEMNITY
CO., and GEICO GENERAL
INSURANCE COMPANY,

          Plaintiffs,

v.                                                     Case No: 8:19-cv-1382-MSS-SPF

SEAN MARTINEAU and SHAZAM
AUTO GLASS LLC,

          Defendants.


                                          ORDER

          THIS CAUSE comes before the Court for consideration of Plaintiffs’ Motion to

Dismiss Defendant Shazam Auto Glass, LLC’s Counterclaims and to Strike, (Dkt. 39),

and the response in opposition thereto filed by Defendant/Counterclaimant, Shazam Auto

Glass, LLC. (Dkt. 40) Upon consideration of all relevant filings, case law, and being

otherwise fully advised, the Court GRANTS Plaintiffs’ Motion to Dismiss, as stated herein.

     I.   BACKGROUND

          This action stems from an alleged fraudulent scheme involving windshield repair

services provided to Florida residents. (Dkt. 17 at ¶ 1) Plaintiffs Government Employees

Insurance Co., GEICO Indemnity Co., and GEICO General Insurance Company

(collectively, “GEICO”) are Maryland corporations headquartered in Chevy Chase,

Maryland. (Id. at ¶ 10) GEICO alleges that Florida resident Sean Martineau formed

Shazam Auto Glass LLC—a Florida limited liability company headquartered in Florida

and wholly owned by Martineau—to carry out a complex, years-long scheme in which
Case 8:19-cv-01382-MSS-SPF Document 43 Filed 11/23/20 Page 2 of 7 PageID 489




Defendants billed GEICO for windshield repair services for which they were not entitled

to reimbursement. (Id. at ¶¶ 11–12, 46) The operative Complaint brings claims against

Martineau for violations of the Racketeer Influenced and Corrupt Organizations (“RICO”)

Act, 18 U.S.C. § 1961 et seq., and the Florida Civil Remedies for Criminal Practices Act,

Fla. Stat. § 772.103(3). (Dkt. 17 at ¶¶ 135–41, 151–57) GEICO also brings claims against

both Martineau and Shazam Glass for common-law fraud, unjust enrichment, and

violations of the Repair Act and the Florida Deceptive and Unfair Trade Practices Act

(“FDUTPA”), Fla. Stat. § 501.201 et seq. (Dkt. 17 at ¶¶ 142–50, 158–74) Finally, GEICO

seeks a declaratory judgment against Shazam Glass to the effect that “Shazam Glass

has no right to receive payment for any pending claims submitted to GEICO.” (Id. at ¶

134)

       Defendant Shazam Glass filed with its Answer and Affirmative Defenses a

Counterclaim against GEICO, alleging violations of the Sherman Act, 15 U.S.C. § 1, RICO

violations, violations of FDUTPA, and state-law tortious interference. (Dkt. 31 at 6–17)

Shazam Glass’s Counterclaim alleges a scheme between GEICO and other unidentified

glass vendors to fix prices and divert customers from Shazam Glass. (Id.) GEICO has

moved to dismiss the Counterclaim and strike an allegation therein referring to Plaintiffs’

counsel, Lindsey Trowell, Esq. (Dkt. 39)

 II.   LEGAL STANDARD AND ANALYSIS

       The Counterclaim must be dismissed because it is an impermissible shotgun

pleading. “Shotgun pleadings violate Rule 8, which requires ‘a short and plain statement

of the claim showing that the pleader is entitled to relief,’ by fail[ing] to one degree or

another . . . to give the defendants adequate notice of the claims against them and the



                                           -2-
Case 8:19-cv-01382-MSS-SPF Document 43 Filed 11/23/20 Page 3 of 7 PageID 490




grounds upon which each claim rests.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291,

1294-94 (11th Cir. 2018). The Eleventh Circuit has “identified four rough types or

categories of shotgun pleadings”: (i) “a complaint containing multiple counts where each

count adopts the allegations of all preceding counts”; (ii) a complaint that is “replete with

conclusory, vague, and immaterial facts not obviously connected to any particular cause

of action”; (iii) a complaint that fails to “separat[e] into a different count each cause of

action or claim for relief”; and (iv) a complaint that “assert[s] multiple claims against

multiple defendants without specifying which of the defendants are responsible for which

acts or omissions, or which of the defendants the claim is brought against.” Weiland v.

Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23 (11th Cir. 2015). “When a

litigant files a shotgun pleading, is represented by counsel, and fails to request leave to

amend, a district court must sua sponte give him one chance to replead

before dismissing his case with prejudice on non-merits shotgun pleading grounds.”

McDonough v. City of Homestead, 771 F. App’x 952, 955 (11th Cir. 2019) (quoting Vibe

Micro, 878 F.3d at 1296).

       Here, the Counterclaim violates the shotgun pleading rule because it impermissibly

lumps all counter-defendants together without specifying which defendants are

responsible for which acts or omissions, or which of the defendants the claims are brought

against. By way of example, in Count I, Shazam Glass alleges a scheme in which “the

GEICO counter-defendants” fix prices “through coercion, boycott, intimidation or by the

use of unilaterally determined price coupled with volume referrals of its insureds to

economically coerce certain market participants to accept the price fixed by the GEICO

defendants.” (Dkt. 31 at ¶ 8) Shazam Glass alleges that the GEICO counter-defendants



                                            -3-
Case 8:19-cv-01382-MSS-SPF Document 43 Filed 11/23/20 Page 4 of 7 PageID 491




“steer[ ] actual and potential customers away from Shazam through dissemination of false

and misleading statements about Shazam” and make “other economically coercive

threats which misrepresented that the use of Shazam’s services will result in low quality

work or greater out of pocket costs to customers.” (Id.) However, there are no specific

allegations of any GEICO insureds who were “steered” to agree to accept the alleged

fixed price pursuant to GEICO’s vaguely alleged conduct. There are also no specific

allegations of any agreement among the GEICO counter-defendants and any other party

as to time, place, and particulars. Shazam Glass largely alleges either a horizontal

antitrust scheme among the GEICO counter-defendants or a vertical antitrust scheme

between GEICO and Safelite Solutions, LLC and other unidentified glass vendors.

However, the relevant market is not defined, and there are no specifics as to loss

amounts. These and other deficiencies are illuminated by GEICO’s Motion to Dismiss.

(Dkt. 39) Counts II and IV are similarly problematic. Shazam Glass’s FDUTPA claim is

based on the same vaguely alleged factual allegations as the antitrust claim, and it largely

adopts the factual allegations of Count I. (Dkt. 31 at ¶¶ 11–19) Thus, the same

deficiencies in Count I apply to Count II. Shazam Glass’s alleged RICO claims in Count

IV are predicated on purported misrepresentations and alleged “obstruction of justice”

that occurred when “the GEICO defendants” threatened an unidentified expert witness in

an unidentified civil case. (Id. at ¶¶ 34–36) As currently pleaded, it is entirely unclear

which of the GEICO counter-defendants are responsible for the conduct alleged.

Moreover, Shazam Glass admits in its response that the tortious interference count, as

pleaded, does not state a cause of action and should be dismissed with leave to amend.




                                           -4-
Case 8:19-cv-01382-MSS-SPF Document 43 Filed 11/23/20 Page 5 of 7 PageID 492




(Dkt. 40 at 15) Accordingly, the Court finds that the Counterclaim must be dismissed

without prejudice as an impermissible shotgun pleading.

       Because the Counterclaim is a shotgun pleading requiring repleader, the Court

declines to address GEICO’s other arguments for dismissal. See, e.g., Shaffer v. Bank of

New York Mellon & Shellpoint LLC, No. 8:17-cv-565-T-33AAS, 2017 WL 1653789, at *1

(M.D. Fla. May 2, 2017) (“As the Court has determined that repleader is necessary, the

Court declines to address Defendants’ argument that all counts fail to state claims upon

which relief can be granted.”). Nevertheless, the Court directs Shazam Glass to carefully

consider the arguments advanced in GEICO’s Motion to Dismiss when it repleads its

Counterclaim. To the extent that those arguments point to defects in the pleading that can

be cured by more detailed allegations, Shazam Glass should make the appropriate

changes in its amended counterclaim. To the extent that the Motion to Dismiss confirms

that certain claims are not viable and would not be rendered cognizable by amendment,

Shazam Glass should dismiss those claims consistent with its counsel’s obligations under

Federal Rule of Civil Procedure 11.

       GEICO also seeks to strike the allegation against Attorney Trowell in the

Counterclaim. (Dkt. 39 at 23–24) A court may strike “from any pleading any insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

12(f). However, “[a] motion to strike is a drastic remedy, which is disfavored by the courts.”

Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla. 2002)

(internal quotations omitted). Accordingly, motions to strike are usually “denied unless the

allegations have no possible relation to the controversy and may cause prejudice to one

of the parties.” Id. (citations and internal quotations omitted).



                                             -5-
Case 8:19-cv-01382-MSS-SPF Document 43 Filed 11/23/20 Page 6 of 7 PageID 493




       Nonetheless, the Court finds that the conclusory allegation that Attorney Trowell

“participated in the conspiracy and collusion” described in the Counterclaim is due to be

stricken, as it appears to be included solely to scandalize opposing counsel. (Dkt. 31 at ¶

38) No facts are alleged in support of this allegation, and Attorney Trowell is not a named

party. As such, the reference to counsel is stricken and SHALL NOT BE REASSERTED.

III.   CONCLUSION

       Upon consideration of the foregoing, it is hereby ORDERED as follows:

              1. Plaintiffs’ Motion to Dismiss Defendant Shazam Auto Glass, LLC’s

                 Counterclaims and to Strike, (Dkt. 39), GRANTED as stated herein.

                 Defendant Shazam Glass’s Counterclaim, (Dkt. 31), is DISMISSED

                 WITHOUT PREJUDICE and the reference to Attorney Trowell at

                 paragraph 38 is STRICKEN.

              2. Shazam Glass shall twenty-one (21) days from the date of this Order to

                 file an amended counterclaim that complies with the Federal Rules of

                 Civil Procedure. Failure to replead within the allotted time may result in

                 a dismissal of all claims against GEICO WITH PREJUDICE. In preparing

                 the amended counterclaim, Shazam Glass should carefully consider the

                 arguments advanced in the Motion to Dismiss in accordance with the

                 instructions set out above, in particular, Rule 11.

       DONE and ORDERED in Tampa, Florida this 23rd day of November, 2020.




                                           -6-
Case 8:19-cv-01382-MSS-SPF Document 43 Filed 11/23/20 Page 7 of 7 PageID 494




Copies furnished to:
Counsel of Record
Any Unrepresented Party




                                    -7-
